DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/05/2020.
Claims 1 – 20 are presented for examination.


Priority
ADS dated 07/22/2019 claims domestic benefit to 62/790827 dated 1/10/2019.

Information Disclosure Statement
IDS dated 02/02/2020 has been reviewed. See attached.

Drawings
The drawings dated 07/22/2019 have been reviewed. They are accepted.

Specification
The abstract dated 07/22/2019 has 150 words, 12 lines, and no legal phraseology. It is accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


(1) Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 13, 14, 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 (US 2004/0128651) in view of Constine_2015 (Uber’s API now Lets Other Apps Add a Ride Request Button, but not competitors too, December 2, 2015) in view of Lensmar_2013 (Testing the API Backend of your mobile solution, January 18, 2013) in view of Uber_Sandbox_2017 (Sandbox, downloaded from waybackmachine august 7, 2017) in view of Shaheen_2018 (Simulating the Ridesharing Economy: The individual agent metro-washington area ridesharing model (IAMWARM), 2018).

Claim 1. Lau_2004 makes obvious “A computer-implemented (FIG. 1) method (FIG. 2) for [computing service, provisioning, and interoperability testing], the method (par 2: “… software, hardware, and system testing and to methods of determining… capacities to deliver computing services or whether to adopt or not to adopt a new software tool or application… for testing services provisioning or interoperability of software tools and applications within a wide range of computing environments… to complex information technology (IT) environments to data centers and web-based networks, in a manner that tests proposed software additions… with existing software and computing architectures…”) comprising: obtaining, by a computing system comprising one or more computing devices, data indicative of an [system, tool, or application] to be tested (par 27: “… functions to gather operating parameters for the requesting device (such as existing software and hardware components and configurations) and to store these to memory 114 as test parameters…”) within a [interoperability testing system] (FIG 1, par 15: “… interoperability testing system…”) associated with a service entity ( par 4: “in businesses operate in computer-centric environments. Business functions, such as financial accounting, inventory management, business transaction, employee portal, and customer relationship management, all require a suitable computing infrastructure or environment. Computing services provided by these infrastructures…” NOTE: businesses which perform business transactions with customers through computing services provided by their computing infrastructure are business service entities.); 

assessing, by the computing system, one or more systems of the service entity (par 6: “for software migration and provisioning to be successful, the added or modified software tool needs to be compatible with the hardware in the system… and also, interoperable with the existing or planned software tools, applications, and operating system of the computer system upon which it will be installed and operated…”; par 29: “… testing agent 112 further performs testing of the proposed software tool or application based on the created testing model… by selecting a set of interoperability tests 118 and by comparing the raw test parameters 116 within the testing model 120 with the proposed software tool or application. The results of such testing may be quantitative (such as simple go/no-go or pass/fail results) and/or be qualitative (such as technically compatible but results in reduced operating effectiveness… a test report generator…”) 
initiating, by the computing system, the simulation [test] of the autonomous vehicle access to one or more service of the one or more backend systems of the service entity during the simulation [test] (FIG 2 block 240: “apply tests to hardware component or software”).

Lau_2004 teaches a computerized testing system (FIG 1) and that in some embodiments one of the tests may include a load simulator (par 43) and while this may properly be found to imply to one of ordinary skill in the art to test the system using a simulator, this does not explicitly teach an autonomous vehicle simulator.

Additionally; while Lau_2004 teaches to test “enterprise servers” (FIG. 7) and to test “complex information technology (IT) environments to data centers (par 2, 4) and servers and mainframes (par 24), and while this may properly be found to imply to one of ordinary skill in the art to test “backend” systems of the business, Lau_2004 does not explicitly recite “backend” systems.

Therefore; Lau_2004 does not explicitly teach “autonomous vehicle service assignment simulation” nor “autonomous vehicle” nor “simulation” nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “backend” nor “via an application programming interface platform having one or more functional calls defined to be accessed by a third party autonomous vehicle or a managing entity of third party autonomous vehicles” nor “simulation” nor “autonomous vehicle access to one or more services of the one or more backend system” nor “simulation.”

Constine_2015; however, makes obvious “autonomous vehicle service assignment” (page 1: “… Ride Request Botton… developers can more easily plug in an SDK with a few lines of code to add a Ride Request Button to their apps that deep-links into Uber’s app…”) and “third party vehicle or a managing entity of third party vehicle” (page 2: “… third party… partners for its API… Uber first launched its API last August with a handful of partners like OpenTable and TripAdvisor… Hilton  NOTE: partners such as OpenTable, TripAdvisor, and Hilton which use the API are third party entities which facilitate the hailing of a vehicle and therefore are entities involved in the management of the hailed vehicle at least to the extent that they manage the provisioning of the vehicle for the users of their app) and “ access to one or more services of the one or more  system” (page 1: “… add a Ride Request Button to their apps that deep-link into Uber’s app… tell Uber that its user wants and UberPool, not a pricey Uber Black Car…” NOTE: this teaches that the app uses the API to access the ride request service and provide information that accesses the preference of UberPool vs Uber Black services).

Lau_2004 and Constine_2015 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Constine_2015. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Constine_2015 teaches to put ride request features into third party software applications which then deep-link into Uber’s IT environment. Therefore it would have been obvious to combine Lau_2004 and Constine_2015 for the benefit of testing the deep-link integration of the ride share button with Uber’s IT environment to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 does not explicitly teach “autonomous” vehicle service assignment “simulation” nor “autonomous vehicle” nor “simulation” nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “backend” nor “via an application programming interface platform having one or more functional calls defined to be accessed by a third party autonomous” nor “autonomous vehicles” nor “simulation” nor “autonomous vehicle” nor “backend system” nor “simulation.”
Lensmar_2013 makes obvious “backend” and “backend system” and “3rd party” (page 1: “… API Backend” and “3rd party”).

Lau_2004 and Constine_2015 and Lensmar_2013 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Lensmar_2013. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Lensmar_2013 teaches “if you are building mobile applications today, chances are high that they are getting their data of logic from a bunch of backend Web APIs” and that API testing should be part of quality lifecycle because “we all know that quality is something that needs to be infused into your projects (page 2). Therefore it would have been obvious to combine Lau_2004 and Lensmar_2013 for the benefit of testing 3rd party apps to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 and Lensmar_2013 does not explicitly teach “autonomous” vehicle service assignment “simulation” nor “autonomous vehicle” nor “simulation” nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “via an application programming interface platform having one or more functional calls defined to be accessed by a third party autonomous” nor “autonomous vehicles” nor “simulation” nor “autonomous vehicle” nor “simulation.”

Uber_Sandbox_2017 makes obvious “via an application programming interface platform having one or more functional calls defined to be accessed by a third party” (page 1 – 6: “Uber API Sandbox provides development endpoints for texting the functionality of an application without making calls to the production Uber platform…”).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Lensmar_2013. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Uber_Sandbox_2017 teaches to have a API development endpoints available for testing to functionality of applications without calling to the actual production system. Therefore it would have been obvious to combine Lau_2004 and Uber_Sandbox_2017 for the benefit of testing without interfering with the actual production system to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 does not explicitly teach  “autonomous” nor “simulation” nor “autonomous vehicle” nor “simulation” nor “generating, by the computer system, a simulation environment for the simulations; generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” nor “autonomous” nor “autonomous vehicles” nor “simulation” nor “autonomous vehicle” nor “simulation.”

Shaheen_2018; however, makes obvious “autonomous” and “autonomous vehicle” (page 25: “… if one seeks to test movement behaviors of a ridesharing or an autonomous vehicle system, it should be tested under highly variable conditions in order to observe true emergent behavior…”; page 26: “… thus we consider the experiment and added piece of important evidence for the utilization of agent-based techniques in autonomous vehicle and ridesharing service modeling and simulation (theoretically the difference between autonomous vehicle and ridesharing service modeling is negligible from the modeler’s perspective”) and “simulation” (page 3: “agent-based simulation”; page 6 Fig 2; page 7 Fig. 3 page 9 Fig. 4) “generating, by the computer system, a simulation environment for the simulations (page 9 Figure 4 “load spatial data, and build environment from GIS File data); generating, by the computing system, an autonomous vehicle within the simulation environment based at least in part on the data indicative of the autonomous vehicle” (page 10: “driver agents are instantiated in the initial setup of the model according to a user input parameter and a random distribution set to uniform properties… of the geospatial model… the model run according to the aforementioned user set parameter… Driver agents are assigned a number of attributes at instantiation…”).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Constine_2015 and Shaheen_2018. The rationale for doing so would have been that Constine_2015 Shaheen_2018 teaches to use agent-based simulations to test ridesharing and autonomous vehicle applications because they “should be tested under highly variable conditions in order to observe true emergent behaviors” (page 25).

Therefore it would have been obvious to combine Constine_2015 and Shaheen_2018 for the benefit of testing ridesharing and autonomous vehicle ridesharing applications with highly variable conditions in order to observe true emergent behavior to ensure the application is compatible with the Uber network to obtain the invention as specified in the claims.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 2. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1 obvious as outlined above. Uber_Sandbox_2017 also makes obvious “wherein the simulation environment is a sandbox that is configured to isolate the simulation from a real-world service assignment allocation by the service entity” (page 1: sandbox).

Claim 3. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1 obvious as outlined above. Constine_2015 makes obvious “wherein initiating the simulation of the vehicle comprises:
generating, by the computing system, a simulated service assignment for the vehicle and
assigning, by the computing system, the simulated service assignment to the vehicle “(page 1: “… ride request button… deep-links into the Uber’s app… including pickup location, destination, or what kind of Uber someone wants to take…” 

Further; Shaheen_2018 makes obvious “simulation” and “autonomous” vehicles (page 25, 26: “… utilization of agent-based techniques in autonomous vehicle and ridesharing service modeling and simulation…”) being assigned to give rides to passengers “to be performed within a simulated area” (page 5 Figure 1, page 6 Figure 2 where the simulated geographic region is Washington, page 7 Fig. 3 where the simulated geographic region is Washington).

Claim 4, 14. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1, 13 obvious as outlined above. Shaheen_2018 makes obvious “wherein initiating the simulation of the autonomous vehicle comprises:
generating, by the computing system, a simulated user for transportation by the autonomous vehicle within the simulated geographic area” (page 9 Figure 4: “load… riders at random shapefile locations…” page 8: “a rider agent is an agent who has been instantiated and can be picked up”)

generating, by the computing system, the simulated service assignment (page 9 Figure 4: “perform rider agent pickup” 

Constine_2015 makes obvious obtaining, by the computing system, data indicative of a simulated service request associated with the simulated user; and
generating, by the computing system, the simulated service assignment based at least in part on the simulated service request associated with the simulated user (“ride request button… sending users to Uber… pass along additional information… including pickup location, destination…”).

Shaheen_2018 page 9 teaches to check of any riders are within a vision parameter where a vision parameter is a distance. Because Constine_2015 teaches that ride request is based on a location and because Shaheen_2018 is tracking the location of driver vehicles it would be obvious to check if the requesting rider is close to a driver vehicle and then assign the vehicle to the rider for pickup as illustrated on page 9 Figure 4 of Shaheen_2018.

Claim 5, 15. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 4, 14 obvious as outlined above. Constine_2015 also makes obvious “Wherein the simulated service request comprises an origin location of the simulated user and a destination location of the simulated user within a simulated geographic area, and wherein the simulated service assignment is based on the origin location and the destination location” (“ride request button… sending users to Uber… pass along additional information… including pickup location, destination…”).

Claim 6, 16. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1, 15 obvious as outlined above. Shaheen_2018 also makes obvious “Further comprising: monitoring, by the computing system, a performance of the simulated service assignment by the autonomous vehicle within the simulated geographic area” (page 7 Figure 3).

Claim 7, 17. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1, 16 obvious as outlined above. Shaheen_2018 makes obvious “wherein monitoring the performance of the simulated service assignment by the autonomous vehicle comprises: determining, by the computer system, the autonomous vehicle is traveling to the origin location of the simulated user; determining, by the computing system, that the autonomous vehicle has arrived at the origin location of the simulated user; and determining, by the computing system, that the autonomous vehicle has arrived at the destination location of the simulated user” (page 6 figure 2 car movements are being tracked in red and they turn white when the pick up a rider; page 9 figure 4 move to target cell, perform rider pickup; if currently carry a passenger driver agent identifies destination and goes that direction; page 11: “… picked up from their initialized location and successfully dropped off at their destination… variable for nearby riders and nearby drivers…”) Also Constine_2015 teaches that as part of the ride request to “pass along… pickup location, destination.”

Claim 8. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1 obvious as outlined above. Shaheen_2018 also makes obvious “Further comprising: identifying, by the computing system, a location of the autonomous vehicle within the simulated geographic area and a status of the autonomous vehicle, wherein the status indicates an availability of the autonomous vehicle to perform a simulated service assignment” (page 6 Fig 2: red = available white = assigned; page 9 Figure 4 move to target cell, any riders within vision parameter, if yes, assign to rider).

Claim 9, 18. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1, 17 obvious as outlined above. Shaheen_2018 also “further comprising providing, by the computing system, data indicative of the simulated for display via a user interface of a display device” (page 7 Fig 3).

(2) Claims 10, 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 in view of Evans_2013 (A Primer for Agent-Based Simulation and Modeling in Transportation Application, The Exploratory Advanced Research Program, US Department of Transportation, 2013).


Claim 10, 19. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 makes all the limitations of claim 1, 17 obvious as outlined above. Constine_2015 makes obvious “wherein obtaining data indicative of the autonomous vehicle to be tested within a simulation associated with a service entity comprises: obtaining, by the computing system, test scenario data indicative of parameters to be used within the autonomous vehicle service assignment simulation associated with the service entity via one or more [SDK] (page 1: “…. Ride Request Button… in an SDK… that deep-links into Uber’s app… including pickup location, destination…”) ,
Shaheen_2018 makes obvious “generating, by the computing system, simulation control data based on the test scenario data; and providing, by the computing system, the simulation control data to run one or more simulations based on the simulation control data” (page 9 Figure 4: “load original setting parameters”; “update… locations for driver, rider agents...”; page 10 “… driver agents are assigned a number of attributes at instantiation and some are assigned as the model is run situationally. Attributes include… driver destination, riders who are nearby, current passenger id…” NOTE:  Constine_2015 teaches ride request uses the SDK to pass along the rider location (and destination) and Shaheen_2018 teaches to instantiate the simulation and to also update the simulation with locations of 

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 does not explicitly teach a library.

Evans_2013; however, makes obvious “library” (Chapter 3, page 19: “… modeling tool kit… agent-based modeling.. software tool kit… they allow programmers to reuse classes (definition of objects) created by libraries… a library of software that implements the framework is also available as a simulation tool.. application programming interface API is provided to guide the use of state charts, variables, functions…” page 21: “… the NetLogo… a comprehensive library of models and a large collection of pre-written simulations… multiagent simulation library core in Java… it has a high quality number generator…”).

Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 in view of Evans_2013 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Constine_2015 and Shaheen_2018 and Evans_2013
The rationale for doing so would have been that (1) Constine_2015 teaches have an ride request button for ride service assignment that uses and SDK (software toolkit) API to pass along the passenger location and destination and Evans_2013 teaches that software toolkits are a library of software that implements a framework including application programming interfaces to guide the use of state charts, variables, functions and other tools (Evans_2013 page 19) Therefore it would have been obvious to combine Constine_2015 and Evans_2013 for the benefit of using the active object classes to guide the use of, for example, state charts, variables, functions and other miscellaneous tools to obtain the invention as specified in the claims.

Further, it would have been obvious to combine Shaheen_2018 and Evans_2013 because Shaheen_2018 teaches to use NetLogo (page 6, 7, 8) to build their agent based simulator and Evans_2013 teaches that Netlogo includes and agent based software toolkit with “a comprehensive library of models and a large collection of prewritten simulations that can be used and modified”  (page 22 – 21). Therefore it would have been obvious to combine Shaheen_2018 and Evans_2013 for the benefit of using the software kits provided in NetLogo to control the agent based drivers in the simulation to obtain the invention as specified in the claims.

Claim 11. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 in view of Evans_2013 makes obvious all the limitations of claim 10 as outlined above. Constine_2015 also makes obvious “wherein obtaining the test scenario data indicative of parameters to be used within the autonomous vehicle service assignment simulation associated with the service entity, comprises: obtaining, by the computing system, the test data scenario programmatically via one or more interfaces programmed in a software development kit” (page 1: “SDK”).
Evans_2013 also makes obvious “wherein obtaining the test scenario data indicative of parameters to be used within the autonomous vehicle service assignment simulation associated with the service entity, comprises: obtaining, by the computing system, the test data scenario programmatically via one or more interfaces programmed in a software development kit” (Chapter 3, page 19: “… modeling tool kit… agent-based modeling.. software tool kit… they allow programmers to reuse classes (definition of objects) created by libraries… a library of software that implements the NOTE: Shaheen_2018 teaches to use NetLogo and Evans_2013 teaches NetLogo as a software toolkit.).

Claim 12. Lau_2004 and Constine_2015 and Lensmar_2013 and Uber_Sandbox_2017 and Shaheen_2018 in view of Evans_2013 makes obvious all the limitations of claim 10 as outlined above. Evans_2013 also makes obvious “further comprising providing, by the computing system, simulation result data from the one or more simulations via the one or more libraries” (page 21 – 22: “… model library and an optional suite of visualization tools in 2D and 3D…run models… with various different kinds of visualization…”).


(3) Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt_2015 (Safe Testing of Autonomous Systems Performance, Interservice/Industry Training, Simulation, and Education Conference (I/ITSEC) 2015) in view of Evand_2013.

Claim 20. Scheidt_2015 makes obvious “A communication system, comprising:
a vehicle integration platform comprising one or more processors (Figure 2), the vehicle integration platform configured to facilitate message communication among a plurality of autonomous vehicles (abstract: “unmanned platforms… unmanned vehicles… autonomous unmanned vehicles. Autonomous systems…”; Figure 5);
a vehicle service test system including one or more interfaces to facilitate autonomous vehicle service simulations within the vehicle integration platform (Figure 2 double arrow lines between SUT, stimulator/watchdos, communication gateway; Figure 3 illustrates commands interacting with simulation agents), the vehicle service test system comprising an offboard trip testing system (Figure 2 “Ground station”) configured to generate a simulation environment for testing a simulated service assignment (page 4: “… emulation of complex missions and environments… synthetic environment to stimulate systems under test…”; page 6: “… a need to accurately replicate the complexity of the operational environments that a SUT will encounter when executing its assigned mission. This latter need implies the need to integrate an appropriate set of LVC resources into the test environment that can interact with the SUT and stimulate the on-board autonomy so that the SUT behavior can performance can be properly evaluated…”) and vehicle simulation service configured to provision a simulated autonomous vehicle for testing within the vehicle service test system (page 5: “… autonomous entities (friendly or adversarial being the constructive part)… interactions between live entities and virtual/constructive agents in the same test environment…”; page 6: “… The synthetic force generator (SFG) provides the representation of the virtual and constructive entities in the SUT’s operational environment…”; page 7: “… when evaluating multi-vehicle autonomous systems where one SUT may need to be evaluated while cooperating with live or simulated peers… each synthetic actor in the test represented by a cognitive agent… Figure 3 shows two constructive actors…”); and one or more interface configured to obtain test scenario data programmatically generated (Figure 2 streaming/readable via ground communication gateway to the synthetic force generator) using a of libraries associated with a of programming languages (page 8 “… two C++ applications based on the open-source ZeroMQ and Google Protocol Buffer libraries were developed to address these issues… the gateway is designed to work with the TACE infrastructure, seamlessly collecting and relaying all message traffic between the ground and SUT. The gateway applications… NOTE: telemetry data is indicative of the autonomous vehicles assigned mission).

Scheidt_2015; teaches to use programming languages and to use a library, but does not teach “using a plurality of libraries associated with a plurality of programming languages.”

Evans_2013; however, makes obvious “using a plurality of libraries associated with a plurality of programming languages” (page 2: “… agent-based simulation software toolkits. These toolkits have the standardized modules, processes, libraries, and programming language that could be used conveniently to develop an agent-based model…”; Chapter 3, page 19: “… modeling tool kit… agent-based modeling.. software tool kit… they allow programmers to reuse classes (definition of objects) created by libraries… a library of software that implements the framework is also available as a simulation tool.. application programming interface API is provided to guide the use of state charts, variables, functions…” page 21: “… the NetLogo… a comprehensive library of models and a large collection of pre-written simulations… multiagent simulation library core in Java… it has a high quality number generator…”).

Scheidt_2015 and Evans_2013 are analogous art because they are from the same field of endeavor called agent-based simulations. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Scheidt_2015 and Evans_2013.
The rationale for doing so would have been Scheidt_2015 teaches to perform agent-based simulations and to use libraries. Evans_2013 teaches that software development kits include libraries provide standardized modules, processes, and libraries and programming languages that could be used to conveniently develop agent-based models (page 2). Therefore it would have been obvious to combine Scheidt_2015 and Evans_2013 for the benefit of conveniently developing models to obtain the invention as specified in the claims.



Relevant Prior Art
Off-Board Testing:
The instant Application it titled: Offboard Vehicle Service Testing System

Uber_ATGSafety_Report_2018 (Uber Advanced Technologies Group: A Principled Approach to Safety V01 – 2018) teaches to utilize “synthetic test scenarios” in “a unified schema” (page 49) to perform “offboard functionality tests, e.g. operability on the Uber network” (page 50) for autonomous vehicles.
Scheidt_2015 (Safe Testing of Autonomous Systems Performance, Interservice/Industry Training, Simulation, and Education Conference (I/ITSEC) 2015) teaches to test autonomous vehicles using Agent-based modeling (ABM) utilizing an “off-board TBS” (test base station) to provides synthetic entities (people, vehicles, etc.) into the SUT’s operational environment (page 6, Figure 2).
Nygaard_2017 (US 9,836,895) teaches to test an autonomous vehicle using virtual objects.

All three of the above references clearly teach the concept of offboard testing which uses virtual objects for the testing of autonomous vehicles. Of particular note is Uber_ATGSafety_Report_2018 also teaches the further concept of testing the “operability on the Uber network.” While this concept is illustrated in the instant application at, for example, Figure 2 and Figure 3 as well as elements of claims 1 and 13 (e.g., 

Agent Based Autonomous Vehicle Testing:

Car2Car_2015 (The handbook for vehicle-to-X cooperative systems simulation, CAR 2 CAR Communication Consortium, 2015) teaches to perform an agent based simulation of vehicles in a simulated environment and to simulate the communication including protocols/systems between the car and other elements in the simulated environment.

While this reference teaches to simulate communication between a vehicle and other elements in the vehicle’s environment including communication protocols/systems this does not explicitly teach to use a sandbox nor that the communication is with one or more backend systems of the service entity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146